Case 19-00730-5-JNC        Doc 618 Filed 12/26/19 Entered 12/26/19 17:32:04                 Page 1 of
                                            50



                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                              GREENVILLE DIVISION

 IN RE:                       )
                              )                               Case No. 19-00730-5-JNC
 CAH ACQUISITION COMPANY #1, )
 LLC, d/b/a WASHINGTON COUNTY )                               Chapter 11
 HOSPITAL,                    )
                              )
            Debtor.           )
                              )

      MODIFIED MOTION OF TRUSTEE FOR (I) AN INTERIM ORDER (A)
   AUTHORIZING THE TRUSTEE, ON BEHALF OF THE DEBTOR, TO OBTAIN
   SECURED POST-PETITION FINANCING PURSUANT TO SECTION 364(c)(1)
    AND (2) OF THE BANKRUPTCY CODE AND RULE 4001 OF THE FEDERAL
   RULES OF BANKRUPTCY PROCEDURE, (B) GRANTING SUPER-PRIORITY
   ADMINISTRATIVE EXPENSE TREATMENT AND CERTAIN LIENS ON THE
 DEBTOR’S PROPERTY TO THE LENDER AS SECURITY FOR THE OBLIGATIONS
    HEREUNDER, AND (C) SCHEDULING FINAL HEARINGS PURSUANT TO
  RULE 4001, AS WELL AS (II) A FINAL ORDER AUTHORIZING THE TRUSTEE,
     ON BEHALF OF THE DEBTOR, TO OBTAIN SECURED POST-PETITION
                      FINANCING ON A FINAL BASIS

       Thomas W. Waldrep, Jr., the trustee (the “Trustee”) for CAH Acquisition Company #1,

LLC d/b/a Washington County Hospital (the “Debtor”), by and through his undersigned counsel,

and pursuant to Sections 105(a), 364(c)(1) and 364(c)(2) of Title 11 of the United States Code, 11

U.S.C. §§ 101 et seq. (the “Bankruptcy Code”) and Rules 4001(c) and 9014 of the Federal Rules

of Bankruptcy Procedure (the “Bankruptcy Rules”), hereby submits this modified motion to this

Court for (i) the entry of an interim Order, substantially in the form attached hereto as Exhibit A

(the “Interim Financing Order”), (a) authorizing the Trustee to execute, deliver, and/or obtain credit

on behalf of the Debtor as set forth in this Motion and in that certain Promissory Note, Deed of

Trust, and Security Agreement (collectively, the “Loan Documents”) to be executed by the Trustee

on behalf of the Debtor, as borrower, with First Capital Corporation, as lender (“First Capital”),

consistent with the terms summarized herein, (b) authorizing the Trustee on behalf of the Debtor to
Case 19-00730-5-JNC              Doc 618 Filed 12/26/19 Entered 12/26/19 17:32:04            Page 2 of
                                                  50



obtain a post-petition loan from First Capital in an amount not to exceed the aggregate principal

amount of $500,000, with an initial funding in the total amount of the principal, upon entry of the

Interim Financing Order (the “Loan”), (c) granting to First Capital super-priority administrative

expense treatment of its claim under the Loan and liens on substantially all of the Debtor’s pre-

petition and post-petition estate property, as further described herein, to secure the repayment of the

Debtor’s obligations under the Loan Documents, and (d) scheduling a hearing on final approval of

the Loan and Loan Documents and approving the form and manner of notice; as well as (ii) the

entry of a final Order (the “Final Financing Order”),1 authorizing the Trustee on behalf of the

Debtor to obtain the aforesaid secured post-petition financing on a final basis. A copy of the term

sheet (the “Term Sheet”) from First Capital outlining the terms of the Loan is attached hereto as

Exhibit B and is incorporated herein by reference. In support of this Motion, the Trustee

respectfully represents as follows:

                                                 JURISDICTION

           1.       This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334.

This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue of these proceedings and this

Motion is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

           2.       The relief sought in this Motion is based upon Sections 105(a) and 364(c)(1) and

(2) of the Bankruptcy Code, and Rules 4001(c) and 9014 of the Federal Rules of Bankruptcy

Procedure.

                                                 BACKGROUND

           3.       On March 21, 2019 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under Chapter 11 of the Bankruptcy Code before this Court.



1
    Together with the Interim Financing Order, collectively, the “Financing Orders.”

                                                           2
Case 19-00730-5-JNC        Doc 618 Filed 12/26/19 Entered 12/26/19 17:32:04               Page 3 of
                                            50



       4.      On March 29, 2019, the Court entered an Order approving the appointment of the

Trustee. The Trustee is the duly appointed, qualified, and acting trustee of the Debtor’s estate.

       5.      The Debtor operates Washington County Hospital (the “Hospital”), a for-profit,

Critical Access Hospital and Rural Health Clinic in Plymouth, North Carolina. The Hospital

provides the following services: Emergency Room, Surgery, Radiology, Laboratory Services,

Physical Rehabilitation, Acute Care, and Swing Beds. The Hospital also serves as the morgue for

Washington and adjacent Tyrell Counties as well as a headquarters and helipad site for the local

EMS authority.

       6.      Upon information and belief, the Debtor is currently owned by HMC/CAH

Consolidated, Inc. (“HMC”) (20% interest) and Health Acquisition Company, LLC (“HAC,” and

together with HMC, the “Owners”) (80% interest). Upon information and belief, the Owners are

in the business of acquiring and operating a system of acute care hospitals located in rural

communities that are certified by The Centers for Medicare and Medicaid Services (“CMS”) as

Critical Access Hospitals. The Owners own and/or operate rural hospitals in several states,

including Kansas, North Carolina, Missouri, Tennessee, and Oklahoma.

Pre-Petition Management of the Hospital

       7.      Upon information and belief, through and until January 7, 2019, EmpowerHMS

LLC (“EmpowerHMS”) managed the Hospital under one or more contracts with the Debtor.

EmpowerHMS is a Delaware limited liability company headquartered in Kansas City, Kansas.

Upon information and belief, EmpowerHMS formerly provided the financial support, legal

support, centralized business office, and revenue cycle and IT services necessary to the Hospital’s

operations.




                                                 3
Case 19-00730-5-JNC             Doc 618 Filed 12/26/19 Entered 12/26/19 17:32:04                          Page 4 of
                                                 50



         8.       Upon information and belief, as of January 7, 2019, EmpowerHMS no longer

operated or managed the Hospital, the management of which was transferred by EmpowerHMS to

iHealthcare Management II Company (“Manager”), a Florida Corporation, pursuant to (i) a

Management and Administrative Services Agreement (the “Management Agreement”) dated as of

January 7, 2019, by and between the Debtor and Manager; (ii) an EHR and RCM Services

Agreement dated as of January 7, 2019 by and between the Debtor and iHealthcare Software

Services, Inc. (“Consultant”),2 a Florida Corporation; and (iii) an IT Help Desk Support & Daily

Backup Services Agreement also dated as of January 7, 2019 by and between the Debtor and

Consultant (together with the EHR and RCM Services Agreement, collectively, the “Services

Agreements”).3

         9.       Upon information and belief, after January 7, 2019, iHealthcare attempted to begin

managing the Hospital, but such efforts were delayed by certain transition and financial issues with

EmpowerHMS.

Pre-Petition Secured Creditors of the Debtor

         10.      Following a review of the UCC-1 filing statements filed against the Debtor with

the Delaware Division of Corporations4, the following creditors purport to hold liens or security

interests against substantially all of the Debtor’s property prior to the Petition Date:

         i.       First Capital Corporation, by virtue of a UCC-1 Financing Statement filed on or
                  about November 3, 2015, purports to hold a blanket lien on the personal property
                  of the Debtor, including fixtures and proceeds. As of the Petition Date, First Capital
                  asserts that (i) the Debtor was liable to First Capital in excess of $1,198,910.39 in
                  the aggregate principal amount (exclusive of interest and fees accrued and unpaid
                  thereon and other costs, expenses and indemnities), and (ii) pursuant to the First
                  Capital Loan Documents, the Debtor is liable to First Capital for accrued and
                  unpaid interest in addition to all applicable fees, costs, and expenses to the extent

2
  Manager and Consultant shall hereinafter be referred to collectively as “iHealthcare.”
3
  By separate Motion, the Trustee is seeking authority to reject these prepetition contracts with iHealthcare pursuant
to Section 365 of the Bankruptcy Code.
4
  The Debtor is a Delaware limited liability company.

                                                          4
Case 19-00730-5-JNC        Doc 618 Filed 12/26/19 Entered 12/26/19 17:32:04               Page 5 of
                                            50



               allowed under the Loan Documents and applicable law, including but not limited
               to attorneys’ fees and expenses (collectively, subsections (i) and (ii) of this
               paragraph are the “Pre-Petition Loan Indebtedness”).

       ii.     App Group International, LLC, by virtue of a UCC-1 Financing Statement filed on
               or about October 31, 2018, purports to hold a blanket lien on the personal property
               of the Debtor. The Trustee contends that there is a bona fide dispute as to the
               validity of a secured claim asserted by this creditor.

       iii.    GEL Funding, LLC, by virtue of a UCC-1 Financing Statement filed on or about
               March 1, 2019, purports to hold a blanket lien on the personal property of the
               Debtor. The Trustee contends that there is a bona fide dispute as to the validity of
               a secured claim asserted by this creditor as the financing statement was filed within
               the 90-day preference period.

       11.     Following a review of the UCC-1 filing statements filed against the Debtor either

with the Delaware Division of Corporations or the North Carolina Secretary of State, the following

creditors purport to hold liens or security interests against specific equipment owned or leased by

the Debtor prior to the Petition Date:

       i.      First Financial Corporation Leasing, LLC, by virtue of a UCC-1 Financing
               Statement filed on or about June 18, 2013, purports to hold a lien against certain
               specific equipment pursuant to a master lease agreement with the Debtor and some
               of the other Affiliated Debtors (as defined below), as well as CMS Medicare and
               Medicaid reimbursements due to the Affiliated Debtors (as defined below). This
               UCC-1 Financing Statement appears to have been properly continued by a
               continuation statement filed on or about November 16, 2018

       ii.     GE Capital Corporation, by virtue of a UCC-1 Financing Statement filed on or
               about August 13, 2010, purports to hold a lien against a GE Healthcare Global
               Senographe x-ray system in the Debtor’s possession.

       iii.    Siemens Financial Services, by virtue of a UCC-1 Financing Statement filed on or
               about January 22, 2016, purports to hold a lien against certain specific equipment
               pursuant to a lease agreement with the Debtor.

       iv.     MedPrime Capital, by virtue of a UCC-1 Financing Statement filed on or about
               September 13, 2011, purports to hold a lien against certain specific equipment
               pursuant to a master lease agreement with the Debtor.

       12.     The Trustee is not aware of any other purported secured creditors at the time of this

Motion. The Trustee believes that the real property of the Debtor is unencumbered.


                                                 5
Case 19-00730-5-JNC         Doc 618 Filed 12/26/19 Entered 12/26/19 17:32:04             Page 6 of
                                             50



Post-Petition Events

       13.     Since his appointment on February 22, 2019, the Trustee has been administering

the estate of the Debtor, as well as the six other affiliated debtors in bankruptcy cases currently

pending before this Court (collectively, the “Affiliated Debtors”). See Order Directing Joint

Administration of Chapter 11 Cases, [Dkt. No. 75].

       14.     The Hospital reopened in May under the direction of the Trustee. On May 13,

2019, Affinity Health Partners, LLC (“Affinity”) took over management of the Hospital pursuant

to a management agreement with the Trustee. Due to payments by CMS early in this case, until

recently the Hospital has had sufficient cashflow and did not require post-petition financing to

remain operational.

       15.     Two recent issues frustrated the Hospital’s cashflow. The Hospital’s access to its

electronic medical records (“EMR”) system, which provided automated billing procedures, was

discontinued by the licensor of that system. The Debtor’s prepetition management company,

unbeknownst to the Trustee and Affinity, was using an unauthorized copy of the EMR system

software. The initial transition to manual billing greatly increased the amount of time between a

patient visit and Affinity’s ability to generate claims for reimbursement to insurance companies as

well as its CMS Medicaid and Medicare intermediaries. Almost simultaneously, payments from

the Hospital’s Medicaid Administrative Contractor, Wisconsin Physician’s Services (“WPS”),

which serves as the claim submission intermediary, significantly slowed, leading to the current

dire cash flow situation.

       16.     The Trustee and Affinity, acting in concert, were unable to finalize a transaction

for post-petition financing quickly enough to address cash flow issues.




                                                6
Case 19-00730-5-JNC        Doc 618 Filed 12/26/19 Entered 12/26/19 17:32:04               Page 7 of
                                            50



       17.     The transition to manual billing and WPS’s unexplained delay in reimbursing the

Hospital’s Medicaid costs choked off the Hospital’s cash flow, and on December 13, 2019,

Affinity did not have adequate funds available to make payroll. Affinity’s next regular payday is

December 27, 2019. Without the Loan, it does not appear that Affinity will have sufficient funds

to make the December 27, 2019 payroll. The total amount of each regular payroll is approximately

$210,000.

       18.     On December 17, 2019, the Court set a hearing for December 19, 2019, for the

Trustee to show cause why the Debtor’s case should not be dismissed, why the Debtor’s case

should not be converted to a case under Chapter 7, or why a party in control of the administration

of the Debtor’s case should not be sanctioned (the “Show Cause Hearing”).

       19.     At the Show Cause Hearing, Hospital employees and of Frank Avignone of Affinity

provided testimony regarding the operations of the facility, the causes and effects of the cash flow

situation, and impact the Hospital has on the community. The Court continued the Show Cause

Hearing until December 30, 2019 to provide the Trustee, in coordination with Affinity, additional

time to secure post-petition financing for the Debtor. The Trustee requests that the Court consider

the testimony presented at the Show Cause Hearing in support of this Motion.

       20.     On December 23, 2019, the Trustee filed the original version of this Motion,

seeking authority to obtain post-petition financing in the amount of $525,000.00 from LS Capital,

Inc. [Dkt. 610] (the “Original Motion”). That day, the Court set the hearing on the Original Motion

for December 30, 2019.

       21.     Shortly after the filing of the Original Motion, First Capital contacted the Trustee,

and after negotiations, presented the Term Sheet. The Term Sheet contains better terms for the

Debtor’s estate and creditors compared to the original financing proposal from LS Capital, Inc.



                                                 7
Case 19-00730-5-JNC         Doc 618 Filed 12/26/19 Entered 12/26/19 17:32:04                 Page 8 of
                                             50



Post-Petition Financing for the Hospital

        22.      In order to maintain the Hospital is an operational condition and to purge the issues

presented for the Show Cause Hearing, the Trustee must obtain post-petition operating capital for

the Debtor.

        23.      Recognizing the truly distressed setting of the Hospital, the cashflow issues leading

to the missed December 13, 2019 payroll, and the fact that the Trustee does not have an unlimited

budget or timeline in this case, the Trustee has concluded, in his business judgment and after

considering several options for obtaining post-petition financing, that First Capital offers the best

option for obtaining post-petition financing for the Hospital.

        24.      First Capital has submitted a debtor-in-possession financing proposal (the “DIP

Financing Proposal”) as set out in the Term Sheet. The Trustee believes the DIP Financing

Proposal fully recognizes the present condition of the Hospital and realistically projects the

revenues to be realized from future operations of the Hospital.

Summary of the DIP Financing Proposal

        25.      The following is a summary of the principal terms and conditions of the DIP

Financing Proposal from First Capital:

Borrower:                               The Debtor and its bankruptcy estate

Lender:                                 First Capital Corporation (the “Lender”)

Loan:                                   $500,000.00

Interest Rate:                          12% per annum, guaranteed minimum of five-month’s
                                        interest; or 10% per annum, guaranteed minimum of two-
                                        month’s interest if guaranteed by Affinity, and in either case
                                        3% of the original principal upon exit, and a default interest
                                        rate of 20%

 Collateral:                            A superpriority security interest in all pre-petition and post-
                                        petition property of the Debtor and the Debtor’s bankruptcy


                                                   8
Case 19-00730-5-JNC        Doc 618 Filed 12/26/19 Entered 12/26/19 17:32:04                  Page 9 of
                                            50



                                       estate of any nature whatsoever and wherever located,
                                       tangible or intangible, whether now or hereafter acquired,
                                       whether existing on the Bankruptcy Petition Date or
                                       thereafter acquired, including, without limitation, any and all
                                       cash and Cash Collateral (as defined in 11 U.S.C. §363) of
                                       the Debtor and any investment of such cash and Cash
                                       Collateral, any goods, inventory or equipment, any accounts
                                       receivable, any other right to payment whether arising before
                                       or after the Bankruptcy Petition Date, contracts, properties,
                                       plants, general intangibles, documents, instruments, interests
                                       in leaseholds, real properties, patents, copyrights,
                                       trademarks, trade names, other intellectual property, capital
                                       stock of subsidiaries and the proceeds, products, offspring or
                                       profits of each of the foregoing, but not Chapter 5 causes of
                                       action

 Additional Security:                  The Debtor shall be liable to First Capital for up to $10,000
                                       in attorneys’ fees for the negotiations of the Term Sheet, and
                                       First Capital shall be entitled to expedited relief from the
                                       automatic stay upon the termination of the Proposed Post-
                                       Petition Loan or an Event of Default

Necessity of the Debtor’s Use of Post-Petition Financing

       26.     As shown through the evidence presented at the Show Cause Hearing, significant

cash flow issues in recent months mean the Debtor does not have sufficient working capital to carry

on the operation of its business without the funds available under the DIP Financing Proposal. The

Debtor needs funds to pay the ongoing costs of operating its business, paying its employees, and

insuring, preserving, repairing, and protecting all its tangible assets, and thus it has an immediate

need for the entire amount of the proposed Loan. Furthermore, the Debtor needs the financing

provided under the DIP Financing Proposal to purchase goods and services, meet the needs of its

patients, pay its employees and ordinary course operational expenses, and ensure all vendors that

extend post-petition credit that they will be paid, all of which are necessary to supply the healthcare

services that the Washington County, North Carolina community expects to receive from the

Debtor.



                                                  9
Case 19-00730-5-JNC         Doc 618 Filed 12/26/19 Entered 12/26/19 17:32:04                   Page 10 of
                                             50



         27.     If not permitted to obtain the funds available under the DIP Financing Proposal with

 First Capital, the going concern value of the Debtor’s business will be lost, and the fair market

 value of the estate’s assets will be significantly reduced, resulting in financial loss to all parties in

 interest. To that end, the Trustee requests the Court to authorize the terms of the DIP Financing

 Proposal as set forth herein.

 Efforts to Obtain Financing

         28.     Following the Trustee’s appointment and before agreeing to enter into any post-

 petition financing arrangement with First Capital, the Trustee explored financing options with

 several entities. After the Trustee’s search for financing, the Trustee believes that the terms of

 the DIP Financing Proposal of First Capital offers the best available financing package at this

 time, based upon interest rate, commitment amount, and other factors. The Trustee respectfully

 submits that the terms and conditions of the DIP Financing Proposal are fair and reasonable and

 were negotiated with First Capital in good faith and at arms’ length.

                                       RELIEF REQUESTED

         29.     Section 364(c) of the Bankruptcy Code provides that a trustee or debtor-in-

 possession, having been unable to obtain post-petition unsecured credit as an administrative

 expense, may seek authorization to obtain credit or incur debt (1) on the basis that the credit

 obtained shall be treated as a super-priority administrative expense, (2) secured by unencumbered

 property of a the estate, or (3) secured by a junior lien on encumbered property of the estate, subject

 to notice and a hearing. 11 U.S.C. § 364(c)(1)-(3).

         30.     The Trustee has thus far been unable to obtain unsecured financing to meet the

 Debtor’s needs for post-petition operating capital.




                                                    10
Case 19-00730-5-JNC        Doc 618 Filed 12/26/19 Entered 12/26/19 17:32:04                 Page 11 of
                                            50



        31.     After considering other options, the Trustee has negotiated a DIP Financing

 Proposal with First Capital that, subject to the terms of a Loan Documents incorporating the terms

 described herein, seeks to provide First Capital with the super-priority status, liens, and security

 interests upon estate property in exchange for the post-petition financing as further and more

 specifically described therein.

        32.     To the extent that such actions against estate property require modification of the

 automatic stay of Section 362 of the Bankruptcy Code, the Trustee requests that the Court modify

 the automatic stay as necessary.

        33.     Pending a final hearing, the Debtor requires immediate post-petition financing for,

 among other things, the purchase of new supplies, the funding of payroll obligations, the operation

 of its healthcare facilities, and other working capital needs. The Debtor has grossly insufficient

 cash on-hand to meet these obligations without the post-petition financing requested herein.

        34.     Rule 4001(c) of the Federal Rules of Bankruptcy Procedure permits a court to

 approve a trustee’s request for financing during the 15-day period following the filing of a motion

 requesting authorization to obtain post-petition financing, but “only to the extent necessary to avoid

 immediate and irreparable harm to the estate pending a final hearing.” Fed. R. Bankr. P. 4001(c)(2).

 In examining requests for interim relief under this rule, courts apply the same business judgment

 standard applicable to other business decisions. In re Simasko Prods. Co., 47 B.R. 444, 449 (Bankr.

 D. Colo. 1985); see also In re Ames Dep’t Stores, 115 B.R. 34, 38 (Bankr. S.D.N.Y. 1990). After

 the 15-day period, the request for financing is not limited to those amounts necessary to prevent

 destruction of the debtor’s business; rather, a trustee is entitled to borrow those amounts that it

 believes prudent in the operation of its business. See, e.g., Ames Dep’t Stores, 115 B.R. at 36;

 Simasko, 47 B.R. at 449. Under this standard, and given the Debtor’s urgent and immediate cash



                                                  11
Case 19-00730-5-JNC         Doc 618 Filed 12/26/19 Entered 12/26/19 17:32:04                 Page 12 of
                                             50



 needs, the Trustee submits that entry of the Financing Orders, in the time periods, and for the

 financing amounts requested herein, is appropriate.

          35.   All $500,000.000 is needed by the Debtor to prevent irreparable harm.

          36.   For the reasons stated above, the Debtor respectfully requests that the Court

 grant the relief requested herein.

                                               NOTICE

          37.   Notice of this Motion has been given via facsimile, hand delivery, electronic mail,

 or overnight mail to: (a) the Office of the United States Bankruptcy Administrator for the Eastern

 District of North Carolina, 434 Fayetteville Street, Suite 620, Raleigh, North Carolina 27601

 (Attn: Marjorie K. Lynch); (b) CAH Acquisition Company #1, LLC d/b/a Washington County

 Hospital, 958 U.S. Highway 64 East, Plymouth, NC 27962 (Attn: Chief Executive Officer); (c)

 Counsel for the Debtor, Spilman Thomas & Battle, PLLC, Rayford K. Adams, III, 110 Oakwood

 Drive, Suite 500, Winston-Salem, North Carolina, 27103; (d) and all other parties entitled to such

 notice pursuant to the Order Limiting Notice [Dkt. No. 329] entered by the Court on July 15,

 2019, including those known purported secured creditors referenced previously, on a consolidated

 basis. Because of the exigencies of the circumstances and the irreparable harm to the Debtor, its

 estate, and all parties-in-interest that will ensue if the relief requested herein is not granted, the

 Debtor submits that no other notice need be given.

          38.   No prior motion for the relief requested herein has been made to this or any other

 Court.

          WHEREFORE, the Trustees respectfully requests that the Court:

          1.    Enter the Interim Financing Order, substantially in the form attached hereto as

 Exhibit A, (a) authorizing the Trustee to execute, deliver, and/or obtain credit on behalf of the



                                                   12
Case 19-00730-5-JNC         Doc 618 Filed 12/26/19 Entered 12/26/19 17:32:04               Page 13 of
                                             50



 Debtor as set forth in this Motion, the Term Sheet, and in the Loan Documents to be executed by

 the Trustee on behalf of the Debtor, as borrower, with First Capital as lender, consistent with the

 terms summarized herein, (b) authorizing the Trustee on behalf of the Debtor to obtain a post-

 petition Loan from First Capital in an amount not to exceed the aggregate principal amount of

 $500,000, with an initial funding of that full amount upon entry of the Interim Financing Order,

 (c) granting to First Capital super-priority administrative expense treatment of its claim under the

 Loan and liens on substantially all of the Debtor’s property, as further described herein, to secure

 the repayment of the Debtor’s obligations under the Loan Documents, and (d) scheduling a hearing

 on final approval of the Loan and Loan Documents and approving the form and manner of notice.

           2.     Enter the Final Financing Order authorizing the Trustee on behalf of the Debtor to

 obtain the aforesaid secured post-petition financing on a final basis; and

           3.     Grant any such other and further relief as the Court may deem necessary and

 proper.

           Respectfully submitted, this the 26th day of December, 2019.

                                        WALDREP LLP

                                         /s/ Thomas W. Waldrep, Jr.        ____________
                                         Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
                                         James C. Lanik (NC State Bar No. 30454)
                                         Jennifer B. Lyday (NC State Bar No. 39871)
                                         101 S. Stratford Road, Suite 210
                                         Winston-Salem, NC 27104
                                         Telephone: 336-717-1440
                                         Telefax: 336-717-1340
                                         Email: notice@waldrepllp.com

                                        - and –

                                        HENDREN, REDWINE & MALONE, PLLC

                                        Jason L. Hendren (NC State Bar No. 26869)
                                        Rebecca F. Redwine (NC State Bar No. 37012)


                                                  13
Case 19-00730-5-JNC   Doc 618 Filed 12/26/19 Entered 12/26/19 17:32:04   Page 14 of
                                       50



                               4600 Marriott Drive, Suite 150
                               Raleigh, NC 27612
                               Telephone: 919-420-7867
                               Telefax: 919-420-0475
                               Email: khendren@hendrenmalone.com
                                      rredwine@hendrenmalone.com

                               Attorneys for the Trustee




                                         14
Case 19-00730-5-JNC        Doc 618 Filed 12/26/19 Entered 12/26/19 17:32:04               Page 15 of
                                            50



                         UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                               GREENVILLE DIVISION

  IN RE:                       )
                               )                             Case No. 19-00730-5-JNC
  CAH ACQUISITION COMPANY #1, )
  LLC, d/b/a WASHINGTON COUNTY )                             Chapter 11
  HOSPITAL,                    )
                               )
             Debtor.           )
                               )

  NOTICE OF MODIFIED MOTION OF TRUSTEE FOR (I) AN INTERIM ORDER (A)
    AUTHORIZING THE TRUSTEE, ON BEHALF OF THE DEBTOR, TO OBTAIN
 SECURED POST-PETITION FINANCING PURSUANT TO SECTION 364(c)(1) AND (2)
   OF THE BANKRUPTCY CODE AND RULE 4001 OF THE FEDERAL RULES OF
          BANKRUPTCY PROCEDURE, (B) GRANTING SUPER-PRIORITY
    ADMINISTRATIVE EXPENSE TREATMENT AND CERTAIN LIENS ON THE
 DEBTOR’S PROPERTY TO THE LENDER AS SECURITY FOR THE OBLIGATIONS
  HEREUNDER, AND (C) SCHEDULING FINAL HEARINGS PURSUANT TO RULE
    4001, AS WELL AS (II) A FINAL ORDER AUTHORIZING THE TRUSTEE, ON
  BEHALF OF THE DEBTOR, TO OBTAIN SECURED POST-PETITION FINANCING
                               ON A FINAL BASIS

       NOTICE IS HEREBY GIVEN that the Trustee has filed a MODIFIED MOTION OF
 TRUSTEE FOR (I) AN INTERIM ORDER (A) AUTHORIZING THE TRUSTEE, ON
 BEHALF OF THE DEBTOR, TO OBTAIN SECURED POST-PETITION FINANCING
 PURSUANT TO SECTION 364(c)(1) AND (2) OF THE BANKRUPTCY CODE AND RULE
 4001 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE, (B) GRANTING
 SUPER-PRIORITY ADMINISTRATIVE EXPENSE TREATMENT AND CERTAIN
 LIENS ON THE DEBTOR’S PROPERTY TO THE LENDER AS SECURITY FOR THE
 OBLIGATIONS HEREUNDER, AND (C) SCHEDULING FINAL HEARINGS
 PURSUANT TO RULE 4001, AS WELL AS (II) A FINAL ORDER AUTHORIZING THE
 TRUSTEE, ON BEHALF OF THE DEBTOR, TO OBTAIN SECURED POST-PETITION
 FINANCING ON A FINAL BASIS (the “Motion”).

         FURTHER NOTICE IS HEREBY GIVEN that the Motion filed by the Trustee may be
 allowed provided no responses and request for hearing is delivered by a party-in-interest in writing
 to the Clerk, United States Bankruptcy Court, P.O. Box 791, Raleigh, NC 27602, by 9:00 a.m. on
 December 30, 2019, and,

        FURTHER NOTICE IS HEREBY GIVEN that any responses to the Motion shall also be
 mailed to the Trustee at the address given below, and,
Case 19-00730-5-JNC        Doc 618 Filed 12/26/19 Entered 12/26/19 17:32:04                Page 16 of
                                            50



         FURTHER NOTICE IS HEREBY GIVEN that, if a response and request for hearing is
 filed by a party-in-interest in writing within the time indicated, a hearing will be conducted on the
 Motion and Response thereto on December 30, 2019 at 11:00 a.m. at the United States
 Bankruptcy Court for the Eastern District of North Carolina, 2nd Floor Courtroom, 150
 Reade Circle, Greenville, North Carolina, and all interested parties will be notified accordingly.
 If no request for hearing is timely filed, the Court may rule on the Motion and any Response thereto
 ex parte without further notice.

        DATE OF NOTICE: December 26, 2019

                                        WALDREP LLP

                                        /s/ Thomas W. Waldrep, Jr.
                                        Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
                                        James C. Lanik (NC State Bar No. 30454)
                                        Jennifer B. Lyday (NC Bar No. 39871)
                                        Francisco T. Morales (NC Bar No. 43079)
                                        101 S. Stratford Road, Suite 210
                                        Winston-Salem, NC 27104
                                        Telephone: 336-717-1440
                                        Telefax: 336-717-1340
                                        Email: notice@waldrepllp.com

                                       - and –

                                        HENDREN, REDWINE & MALONE, PLLC

                                        Jason L. Hendren (NC State Bar No. 26869)
                                        Rebecca F. Redwine (NC Bar No. 37012)
                                        4600 Marriott Drive, Suite 150
                                        Raleigh, NC 27612
                                        Telephone: 919-420-7867
                                        Telefax: 919-420-0475
                                        Email: jhendren@hendrenmalone.com
                                              rredwine@hendrenmalone.com

                                       Attorneys for the Trustee
Case 19-00730-5-JNC   Doc 618 Filed 12/26/19 Entered 12/26/19 17:32:04   Page 17 of
                                       50



                                Exhibit A
                                 [Proposed Order]




                                        15
Case 19-00730-5-JNC    Doc 618 Filed 12/26/19 Entered 12/26/19 17:32:04          Page 18 of
                                        50




                      UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF NORTH CAROLINA
                            GREENVILLE DIVISION

 IN RE:                       )
                              )                        Case No. 19-00730-5-JNC
 CAH ACQUISITION COMPANY #1, )
 LLC, d/b/a WASHINGTON COUNTY )                        Chapter 11
 HOSPITAL,                    )
                              )
            Debtor.           )
                              )

    ORDER GRANTING AMENDED MOTION OF TRUSTEE FOR (I) AN INTERIM
   ORDER (A) AUTHORIZING THE TRUSTEE, ON BEHALF OF THE DEBTOR, TO
  OBTAIN SECURED POST-PETITION FINANCING PURSUANT TO SECTION 364(b),
    (c) and (d) OF THE BANKRUPTCY CODE AND RULE 4001 OF THE FEDERAL
    RULES OF BANKRUPTCY PROCEDURE, (B) GRANTING SUPER-PRIORITY
     ADMINISTRATIVE EXPENSE TREATMENT AND CERTAIN LIENS ON THE
  DEBTOR’S PROPERTY TO THE LENDER AS SECURITY FOR THE OBLIGATIONS
   HEREUNDER, AND (C) SCHEDULING FINAL HEARINGS PURSUANT TO RULE
    4001, AS WELL AS (II) A FINAL ORDER AUTHORIZING THE TRUSTEE, ON
  BEHALF OF THE DEBTOR, TO OBTAIN SECURED POST-PETITION FINANCING
                               ON A FINAL BASIS

       Upon the Amended Motion of Trustee For (I) an Interim Order (A) Authorizing the

 Trustee, on Behalf of the Debtor, to Obtain Secured Post-Petition Financing Pursuant To

 Section 364(b), (c), and (d) of the Bankruptcy Code and Rule 4001 of the Federal



                                      1WA 14060181.1
Case 19-00730-5-JNC              Doc 618 Filed 12/26/19 Entered 12/26/19 17:32:04                        Page 19 of
                                                  50



 Rules of Bankruptcy Procedure, (B) Granting Super-priority Administrative Expense Treatment

 and Certain Liens on the Debtor’s Property to the Lender as Security for the Obligations

 Hereunder, and (C) Scheduling Final Hearings Pursuant To Rule 4001, as well as (II) A Final

 Order Authorizing the Trustee, on Behalf of the Debtor, to Obtain Secured Post-Petition

 Financing on a Final Basis (the “Amended Motion”) filed by Thomas W. Waldrep, Jr., the

 Trustee1 in the above-captioned Chapter 11 case, for authority to obtain Post-Petition Financing

 from First Capital Corporation (the “First Capital”); the Court having reviewed the Amended

 Motion, and considered the evidence presented and arguments of counsel; and for good and

 sufficient cause appearing therefore, the Court makes the following FINDINGS OF FACT

 AND CONCLUSIONS OF LAW:

 I.         Jurisdiction, Venue and Statutory Predicates

            A.       On February 19, 2019 (“Petition Date”), an involuntary Chapter 7 Petition was

 filed against debtor CAH Acquisition Company #1, LLC d/b/a Washington County Hospital (the

 “Debtor”). On February 22, 2019, the Trustee was appointed as interim Chapter 7 Trustee. On

 March 15, 2019, the Debtor filed a Motion to Convert to Chapter 11, and the Court entered its

 Order converting the case to Chapter 11. The Trustee was appointed Chapter 11 Trustee.

            B.       This Court has jurisdiction to hear the Amended Motion pursuant to 28 U.S.C. §§

 157 and 1334. This matter is a “core proceeding” within the meaning of 28 U.S.C. § 157.

            C.       Venue         for       the       Debtor’s        bankruptcy          case       and      this

 Amended Motion is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

            D.       The statutory predicates for the relief requested in the Amended Motion are

 sections 105, 363, and 364 of title 11 of the United States Code (the “Code”) and the Federal

 Rules of Bankruptcy Procedure (the “Rules”) and the local rules of bankruptcy procedure of this

 1
     All capitalized terms not defined herein shall have the meaning ascribed to them in the Amended Motion.

                                                           2
Case 19-00730-5-JNC        Doc 618 Filed 12/26/19 Entered 12/26/19 17:32:04               Page 20 of
                                            50



 Court (the “Local Rules”).

 II.    Definitions

        A.      Capitalized terms used in this Order and not otherwise defined herein shall have

 the meanings ascribed to such terms in the Amended Motion and/or those certain loan documents

 and agreements including without limitation, the Pre-Petition Loan Agreements and the Post-

 Petition Loan Agreements (collectively, the “Loan Agreements”).

        B.      Additionally, for purposes of this Order, “Post-Petition Indebtedness” means (i)

 the principal amount of $500,000 (exclusive of interest and fees accrued and unpaid thereon and

 other costs, expenses and indemnities), and (ii) the accrued and unpaid interest in addition to all

 applicable fees, points, costs, and expenses to the extent allowed under the Post-Petition Loan

 Documents and this Order, including, but not limited to attorneys’ fees and expenses.

 III.   Notice and Record

        A.      The Amended Motion came before the Court on December 30, 2019 (the

 “Preliminary Hearing”). Adequate and sufficient notice of the Preliminary Hearing and the relief

 requested in the Amended Motion has been given in accordance with the provisions of Code §§

 102(1), 363, 364(b), (c) and (d) and Rules 2002, 4001(c), and 4001(d), and the Local Rules.

 Under the circumstances, no further notice is required.

        B.      At the Preliminary Hearing, the Court considered representations made by

 counsel, offers of proof, and/or testimony regarding: (1) the negotiations pertaining to this Order;

 (2) the necessity for this Order and the Post-Petition Financing in order to make payroll; (3) the

 Trustee’s need for credit to the extent necessary to avoid immediate and irreparable harm to the

 bankruptcy estate, pending a final hearing in accordance with Rule 4001(c); and (4) those

 expenses necessary to avoid immediate and irreparable harm to the bankruptcy estate.

        C.      The Amended Motion contains the necessary findings and disclosures under


                                               3
Case 19-00730-5-JNC        Doc 618 Filed 12/26/19 Entered 12/26/19 17:32:04                 Page 21 of
                                            50



 Rules 4001(c) and (d).

 IV.    First Capital’s Pre-Petition Indebtedness and the Post-Petition Financing

        A.      Prior to the Petition Date and set forth in Proof of Claim No. 68, the Debtor was

 indebted to First Capital pursuant to the terms and conditions of various loan agreements and

 documents (collectively, the “Pre-Petition Loan Documents”).

        B.      As of the Petition Date, (i) the Debtor was liable to First Capital in excess of

 $1,198,910.39 in the aggregate principal amount (exclusive of interest and fees accrued and

 unpaid thereon and other costs, expenses and indemnities), and (ii) pursuant to the Pre-Petition

 Loan Documents, the Debtor is liable to First Capital for accrued and unpaid interest in addition

 to all applicable fees, costs, and expenses to the extent allowed under the Pre-Petition Loan

 Documents and applicable law, including, but not limited to attorneys’ fees and expenses

 (collectively, subsections (i), and (ii) of this paragraph are the “Pre-Petition Indebtedness”).

        C.      As security for repayment of the Pre-Petition Indebtedness, the Debtor granted

 First Capital security interests in, and liens upon, substantially all of its assets, as more fully

 described in the Pre-Petition Loan Documents including, without limitation, the Debtor’s

 inventory, chattel paper, accounts receivable, equipment, general intangibles, and the proceeds

 thereof (“Pre-Petition Collateral”). As of the date of his appointment, the Trustee was originally

 in possession and/or control of approximately $2.2 million in cash of the Debtor and since the

 Petition Date has reduced and continues to reduce various assets of the estate to cash including,

 without limitation, receive various private insurance payments in addition to Medicare and

 Medicaid payments from the Centers of Medicare and Medicaid Services (“CMS”) (collectively,

 the “Debtor’s Cash”). The Debtor’s Cash and all other cash collected by or to be collected by

 the Trustee constitute cash collateral of First Capital within the meaning of 11 U.S.C. § 363(a)

 (“Cash Collateral”).


                                                4
Case 19-00730-5-JNC         Doc 618 Filed 12/26/19 Entered 12/26/19 17:32:04           Page 22 of
                                             50



        D.      On April 1, 2019, the Court approved the Stipulation and Consent Order (I)

 Authorizing Use of Cash Collateral and (ii) Granting Adequate Protection (Doc. 73) (the “First

 Cash Collateral Order”).

        E.      On April 11, 2019, the Court approved the Second Stipulation and Consent Order

 (I) Authorizing Use of Cash Collateral and (ii) Granting Adequate Protection (Doc. 135) (the

 “Second Cash Collateral Order”).

        F.      On April 26, 2019, the Court approved the Third Stipulation and Consent Order

 (I) Authorizing Use of Cash Collateral and (ii) Granting Adequate Protection (Doc. 186) (the

 “Third Cash Collateral Order”).

        G.      On November 19, 2019, the Court approved the Fourth Stipulation and Consent

 Order (I) Authorizing Use of Cash Collateral and (ii) Granting Adequate Protection (Doc. 550)

 (the “Fourth Cash Collateral Order”, together with the First Cash Collateral Order, Second Cash

 Collateral, and the Third Cash Collateral Order, the “Consent Orders”). In the Fourth Cash

 Collateral Order, the Trustee made several stipulations and waived/released various rights and

 claims with respect to the Pre-Petition Indebtedness and liens securing the same. No timely

 challenge was made and the findings, stipulations, releases and waivers in the Fourth Cash

 Collateral Order are binding upon the Trustee, the Debtor, the bankruptcy estate, and all parties

 in interest. Likewise, the Pre-Petition Indebtedness became an allowed fully secured claim. The

 Trustee is currently in default of the Fourth Cash Collateral Order.

        H.      On July 26, 2019, First Capital and the Trustee entered into a Stipulation

 Regarding the Use of Cash Collateral (Doc. 345) (the “First Stipulation”).

        I.      On August 27, 2019, First Capital and the Trustee entered into the Second

 Stipulation regarding the Use of Cash Collateral (Doc. 407) (the “Second Stipulation”, together

 with the First Stipulation and the Previous Consent Orders, collectively the “Previous

                                               5
Case 19-00730-5-JNC        Doc 618 Filed 12/26/19 Entered 12/26/19 17:32:04             Page 23 of
                                            50



 Orders/Stipulations”).

        J.      As explained at the Preliminary Hearing and previous hearings, the Trustee does

 not have sufficient available sources of working capital to operate Washington County Hospital

 (the “Hospital”) in the ordinary course of business. Specifically, the Trustee is unable to fund

 certain post-petition payroll of the Hospital.     The access to sufficient working capital and

 liquidity through the use of Cash Collateral, and incurrence of new indebtedness for borrowed

 money and other financial accommodations is vital to the preservation and maintenance of the

 going concern value in order for the Trustee to close a sale with respect to the Hospital. The

 Trustee anticipates that such sale will close by no later than January 31, 2020.

        K.      First Capital has indicated a willingness to extend post-petition credit up to an

 aggregate principal amount not to exceed $500,000 subject to the terms and conditions of the

 Post-Petition Loan Agreements and this Order (the “Post-Petition Financing”) and allow the

 continued use of Cash Collateral notwithstanding the defaults under the Fourth Cash Collateral

 Order. In order to facilitate the Post-Petition Financing and in exchange for the relief and

 concessions given by the Trustee as set forth herein, First Capital has agreed, to subordinate the

 liens securing the Pre-Petition Indebtedness as provided for in the Pre-Petition Loan Documents

 and the Previous Orders/Stipulations to the Superpriority Liens (defined herein) and continue to

 allow the use of the Cash Collateral.

        L.      The Trustee has attempted to obtain working capital from alternative sources.

 Such sources either were unwilling to provide financing or their terms were inferior to the terms

 offered by First Capital. After considering all alternatives, the Trustee has concluded, in the

 exercise of his business judgment, that the financing offered by First Capital represents the best

 working capital financing option. In order to make payroll and to complete his sale efforts, the

 Trustee has an immediate need for the financing set forth in this Order.

                                               6
Case 19-00730-5-JNC        Doc 618 Filed 12/26/19 Entered 12/26/19 17:32:04                Page 24 of
                                            50



        M.      The relief requested in the Amended Motion is necessary, essential, and

 appropriate for the preservation of the Debtor’s estate, and is in the best interests of the Debtor,

 its estate, and its creditors. In the absence of the Post-Petition Financing and the continued use of

 Cash Collateral, the sale of the Hospital and Debtor’s assets as a going concern would not be

 possible, and would cause serious and irreparable harm to the Debtor and its estate.

        N.      The terms and conditions of the Post-Petition Financing are fair, reasonable, and

 the best available under the circumstances, reflect the Trustee’s exercise of prudent business

 judgment consistent with his fiduciary duties, and constitutes reasonably equivalent value and

 fair consideration.

        O.      Based on the record presented to the Court by the Trustee at the Preliminary

 Hearing, the terms of the Post-Petition Financing as set forth in the Amended Motion, this Order

 and the Post-Petition Loan Agreements have been negotiated in good faith and at arm’s length

 between the Trustee and First Capital. The credit to be extended by First Capital pursuant to this

 Order and the Pre-Petition Loan Agreements is being extended in good faith as that term is used

 in Code § 364(e).

 V.     Stipulations

        A.      The Trustee, on behalf of the Debtor and bankruptcy estate, and First Capital have

 agreed to the terms of this Order. Absent the entry of this Order, First Capital would not (1)

 provide the Post-Petition Financing, (2) consent to the ongoing use of Cash Collateral, or (3)

 consent to the liens securing the Pre-Petition Indebtedness being primed by senior liens. In

 consideration of First Capital providing the Post-Petition Financing, agreeing to the further use

 of Cash Collateral, and agreeing to the priming liens set forth herein, the Trustee, on behalf of

 the Debtor and its respective bankruptcy estate:




                                               7
Case 19-00730-5-JNC       Doc 618 Filed 12/26/19 Entered 12/26/19 17:32:04                Page 25 of
                                           50



              1.      Ratifies and confirms the Previous Orders/Stipulations except as expressly

       modified in this Order.

              2.      Reaffirms that the Pre-Petition Indebtedness (a) constitutes the legal,

       valid, and binding obligations of the Debtor, enforceable in accordance with its terms

       (other than in respect of the automatic stay arising under 11 U.S.C. § 362); (b) is now due

       and owing in its entirety, without any defense, off-set, recoupment, claim, counterclaim,

       or deduction of any kind or nature whatsoever; (c) is not subject to avoidance,

       recharacterization, recovery, or subordination pursuant to the Bankruptcy Code or

       applicable non-bankruptcy law; and (d) is oversecured and entitled to the benefits and

       privileges of the same pursuant to 11 U.S.C. § 506(b) including, without limitation, that

       the Pre-Petition Indebtedness will continue to accrue interest at the rate of 7.00% per

       annum. Pursuant to the Fourth Cash Collateral Order, the Trustee agrees and

       acknowledges that the Pre-Petition Indebtedness, other than with respect to the

       calculation of interest and reasonableness of fees, is not subject to challenge.

              3.      Reaffirms that the security interests and liens granted to First Capital in

       Debtor’s personal property prior to the Petition Date in the Pre-Petition Collateral

       (collectively, the “Pre-Petition Liens”) including, without limitation, any security

       interests, or liens granted pre-petition in the Debtor’s personal property pursuant to any

       security agreement, deed of trust, pledge agreement, or other security document executed

       by the Debtor in favor of First Capital, are (a) legal, valid, binding, perfected, and

       enforceable, security interests, and liens; (b) not subject to avoidance, recharacterization,

       or subordination pursuant to the Bankruptcy Code or applicable non-bankruptcy law; and

       (c) subject and subordinate only to any properly perfected, valid, and enforceable liens

       that, pursuant to applicable law, were in fact senior in priority to the Pre-Petition Liens as

                                              8
Case 19-00730-5-JNC       Doc 618 Filed 12/26/19 Entered 12/26/19 17:32:04                Page 26 of
                                           50



       of the Petition Date except as otherwise provided for by this Order. Pursuant to the

       Fourth Cash Collateral Order, the Trustee agrees and acknowledges that the Pre-Petition

       Liens are not subject to challenge.

              4.       Reaffirms that the security interests and liens granted to First Capital in

       the Debtor’s personal property after the Petition Date (the “Existing Post-Petition

       Collateral”) in the Previous Orders/Stipulations (collectively, the “Existing Post-Petition

       Liens”) are (a) legal, valid, binding, perfected, and enforceable, security interests, and

       liens; (b) not subject to avoidance, recharacterization, or subordination pursuant to the

       Bankruptcy Code or applicable non-bankruptcy law; and (c) subject and subordinate only

       to those liens that, pursuant to applicable law, were in fact senior in priority to the

       Existing Post-Petition Liens except as otherwise provided for by this Order. Pursuant to

       the Fourth Cash Collateral Order, the Trustee agrees and acknowledges that the Existing

       Post-Petition Liens are not subject to challenge.

              5.       In addition to the previous release authorized in the Fourth Cash Collateral

       Order, releases and forever discharges First Capital, and its respective officers, directors,

       shareholders,   representatives,   agents,   attorneys,   advisors,   employees,     insurers,

       successors, assigns, affiliates, and subsidiaries (collectively, the “Released Parties”), from

       any and all debts, liabilities, expenses, obligations, claims, counterclaims, charges,

       actions, damages, rights of action, and causes of action (including any Chapter 5 causes

       of action under the Code, any so called “Lender liability” claims or defenses) of whatever

       kind or nature, whether known or unknown, developed or undeveloped, anticipated or

       unanticipated, which arose on or prior to the date this Order.

              6.       Acknowledges and ratifies the previous waiver in the Fourth Cash

       Collateral Order and further waives any further right to (a) challenge the existence,

                                              9
Case 19-00730-5-JNC         Doc 618 Filed 12/26/19 Entered 12/26/19 17:32:04             Page 27 of
                                             50



        legality, validity, enforceability, or amount of the Pre-Petition Indebtedness, Pre-Petition

        Liens, and the Existing Post-Petition Liens; or (b) assert defenses, counterclaims,

        recoupment or setoffs with respect to the Pre-Petition Indebtedness, Pre-Petition Liens,

        and the Existing Post-Petition Liens.

        NOW, THEREFORE, IT IS HEREBY ORDERED THAT:
        1.        The Amended Motion is GRANTED, subject to the terms and conditions set forth

 in this Order.

        2.        Authorization to Obtain Post-Petition Financing. The Trustee is hereby authorized

 to obtain the Post-Petition Financing from First Capital to fund the necessary payroll expenses,

 continue to use Cash Collateral, and additionally to borrow money and seek other financial

 accommodations from First Capital pursuant to the terms and conditions of this Order and the

 Loan Agreements.       First Capital is authorized to advance funds constituting Post-Petition

 Financing subject to the terms and conditions of this Order and the Loan Agreements. The

 Trustee is authorized to use the proceeds of the Post-Petition Financing, to use Cash Collateral

 and other Collateral (as defined below) for the payment of outstanding payroll and as otherwise

 provided for and limited in the Budget (as defined in Fourth Cash Collateral Order); provided,

 however, that (a) the proceeds of the Post-Petition Financing may be immediately used to fund

 payroll and payroll related expenses; and (b) the Post-Petition Financing and use of Cash

 Collateral for other non-payroll related expenses are otherwise consistent with the terms and

 conditions of the Loan Agreements, this Order, and the Fourth Cash Collateral Order (unless

 modified herein). As contemplated in the Fourth Cash Collateral Order, the Trustee shall file a

 Proposed Budget for the period ending January 31, 2020 by no later than January 3, 2020. The

 Trustee, on behalf of the Debtor and its bankruptcy estate, is further authorized to execute all

 documents reasonably required by First Capital in connection with Post-Petition Financing and


                                                10
Case 19-00730-5-JNC         Doc 618 Filed 12/26/19 Entered 12/26/19 17:32:04            Page 28 of
                                             50



 use of Cash Collateral, including, without limitation, any amendments, modification or change in

 terms agreements with respect to the same.

        3.      Loan Agreement Terms and Fourth Cash Collateral Order Remain in Full Force

 and Effect. During the term of this Order, the terms and conditions of the Loan Agreements and

 the Previous Consent Orders/Stipulations shall continue in full force and effect except as

 otherwise modified in this Order. To the extent there exists any conflict between the Loan

 Agreements, the Previous Consent Orders/Stipulations, and the terms of this Order, this Order

 shall govern to the extent of the conflict.

        4.      Superpriority Claim. Pursuant to Code § 364(b), the Post-Petition Indebtedness

 shall constitute an allowed administrative expense of the Debtor and the Debtor’s estate under

 Code § 503(b)(1). In accordance with Code § 364(c)(1), the Post-Petition Indebtedness shall

 constitute a claim (the “Superpriority Claims”) with priority in payment over any and all

 administrative expenses of the kinds specified or ordered pursuant to Code §§ 503(b) or 507(b)

 and all administrative expenses under Code §§ 105, 326, 328, 330, 331, 503(b), 506(c), 507(a),

 507(b), 546, 726, 1113 or 1114. Except as expressly set forth in this Order, no cost or expense of

 administration under the previously referenced Code sections shall be senior to, or pari passu

 with, the Superpriority Claims arising out of the Post-Petition Indebtedness.

        5.      Post-Petition Indebtedness Security.     The Post-Petition Indebtedness shall be

 secured by a valid, enforceable, and properly perfected security interest/lien on all pre-petition

 and post-petition property of the Debtor and the Debtor’s bankruptcy estate of any nature

 whatsoever and wherever located, tangible or intangible, whether now or hereafter acquired,

 whether existing on the Petition Date or thereafter acquired, including without limitation, any

 and all cash and Cash Collateral of the Debtor and any investment of such cash and Cash

 Collateral, any goods, inventory or equipment, any accounts receivable, any other right to

                                               11
Case 19-00730-5-JNC         Doc 618 Filed 12/26/19 Entered 12/26/19 17:32:04               Page 29 of
                                             50



 payment whether arising before or after the Bankruptcy Petition Date, contracts, properties,

 plants, general intangibles, documents, instruments, interests in leaseholds, real properties,

 patents, copyrights, trademarks, trade names, other intellectual property, capital stock of

 subsidiaries and the proceeds, products, offspring or profits of each of the foregoing (the “Post-

 Petition Financing Collateral”) which shall be, in accordance with Code §§ 364(c)(2) and (d),

 granted superpriority status, with priority over any and all security interests, mortgages, liens,

 charges, claims, and encumbrances of any kind or nature whatsoever, whether heretofore or

 hereafter incurred (the “Superpriority Lien”). No other lien, security interests, mortgages, liens,

 charges, claims, and encumbrances shall be granted a priority that is senior to or pari passu with

 the Superpriority Lien with respect to the Post-Petition Collateral. The Post-Petition Financing

 Collateral shall not, however, include the Trustee’s claims and causes of actions under Code §§

 502(d), 544, 545, 547, 558, 549, 550, and 553 and any other avoidance actions under the Code.

 First Capital shall retain all liens and security interests held by it on the Post-Petition Financing

 Collateral until the Post-Petition Indebtedness is paid in full.

        6.      Protection of Priority. The Superpriority Liens shall not be (i) subject or

 subordinate to (a) any lien or security interest that is avoided and preserved for the benefit of the

 Debtor and or its bankruptcy estate under Code § 551 or (b) any liens arising after the Petition

 Date including, without limitation, subject to and effective upon entry of the a final order, any

 liens or security interests granted in favor of any federal, state, municipal or other governmental

 unit, commission, board or court for any liability of the Debtors or (ii) subordinated to or made

 pari passu with any other lien or security interest under Code §§ 363 or 364 or otherwise.

        7.      Authorization to Use of Cash Collateral and Adequate Protection. Immediately

 upon entry of this Order, the Trustee is hereby authorized the continued use of Cash Collateral,

 provided that First Capital is granted the following additional adequate protection for any

                                                12
Case 19-00730-5-JNC        Doc 618 Filed 12/26/19 Entered 12/26/19 17:32:04               Page 30 of
                                            50



 diminution in the value of the Collateral securing the Pre-Petition Indebtedness resulting from (i)

 the liens and security interests granted by this Order or otherwise pursuant to Code § 364; (ii) the

 Trustee’s use of Cash Collateral pursuant to Code § 363(c); (iii) the use, sale or lease of the

 Collateral (other than Cash Collateral) pursuant to Code §§ 363(b) and (c); and (iv) the

 imposition of the automatic stay pursuant to Code § 362(a):

                a.      The Post-Petition Indebtedness and the Pre-Petition Indebtedness

        (collectively, the “Indebtedness”), other than attorneys’ fees and expenses, will be

        indefeasibly paid directly out of the sale proceeds at closing of any sale of the Debtor’s

        assets and will be the first amounts to be paid out of such proceeds. In consultation with

        First Capital, the Trustee will establish a reserve out of the sale proceeds for First

        Capitals legal fees, which shall be paid upon approval of such fees by the Court. No

        carve-outs, including the carve-outs set forth in the Fourth Cash Collateral Order, will be

        applicable to the payments contemplated in this paragraph; and

                b.      With respect to the Pre-Petition Indebtedness, the general carve-out and

        surcharge provisions in Paragraph 23 of the Fourth Cash Collateral Order are hereby

        modified and such carve-out and surcharge rights will not become applicable until First

        Capital gets paid $1,250,000 against the Pre-Petition Indebtedness.

 The adequate protection granted in this Order is in addition to the adequate protection granted to

 First Capital in the Fourth Cash Collateral Order and not in replacement thereof and is without

 prejudice to First Capital seeking further and other adequate protection from the Court. Under

 the circumstances, the adequate protection provided herein is reasonable and sufficient to protect

 the interests of First Capital with respect to the Pre-Petition Indebtedness.

        8.      Perfection of Post-Petition Financing Liens

                a.      Automatic Perfection. The Superpriority Liens shall be effective and

                                                13
Case 19-00730-5-JNC       Doc 618 Filed 12/26/19 Entered 12/26/19 17:32:04               Page 31 of
                                           50



       perfected upon the date of this Order without necessity for the execution or recordation of

       filings of deeds of trust, mortgages, security agreements, control agreements, pledge

       agreements, financing statements or similar documents, or the possession or control by

       First Capital of, or over, any Collateral.

              b.      Authorization to File Perfection Documents. First Capital is hereby

       authorized, but not required, to file or record financing statements, deeds of trust,

       mortgages, notices of lien or similar instruments in any jurisdiction, or to take possession

       of or control over, or take any other action (including taking or releasing any liens or

       pledges granted by this Order) in order to validate and perfect the Superpriroity Liens

       granted to it hereunder. Whether or not First Capital shall, in its sole discretion, chose to

       file such financing statements, deeds of trust, mortgages, notices of lien or similar

       instruments that may be otherwise required under federal or state law in any jurisdiction,

       or take any action, including taking possession, to validate and perfect such interests and

       liens, such liens and security interests shall be deemed valid, perfected, allowed,

       enforceable, non-avoidable and not subject to challenge dispute or subordination, as of

       entry of this Order.

              c.      Trustee’s Cooperation. The failure of the Trustee to execute any

       documentation relating to the enforceability, priority or perfection of the Superpriority

       Liens shall in no way affect the validity, perfection or priority of such liens and security

       interests. If First Capital, in its sole discretion, elects to file any financing statements,

       deeds of trust, mortgages, notices of lien or similar instruments, or otherwise confirm

       perfection of the Superpriority Liens, the Trustee shall cooperate with and assist in such

       process, the stay imposed under Code § 362 is hereby lifted to permit the filing and

       recording of a certified copy of this Order or any such financing statements, deeds of

                                              14
Case 19-00730-5-JNC       Doc 618 Filed 12/26/19 Entered 12/26/19 17:32:04               Page 32 of
                                           50



       trust, mortgages, notice of lien or similar instruments, and all such documents shall be

       deemed to have been filed and recorded at the time of and on the date of this Order. Upon

       the request of First Capital, without any further consent of any party, the Trustee is

       authorized to take, execute, deliver and file such documents (in each case without

       representation and warranty of any kind) to enable First Capital to further validate,

       perfect, preserve and enforce the Superpriority Liens.

                d.     Filing of the Order. A certified copy of this Order may, in the discretion of

       First Capital, be filed with or recorded in filing or recording offices in addition to or in

       lieu of such financing statements, deeds of trust, mortgages, notice of lien or similar

       instruments, and all filing offices are hereby authorized to accept such certified copy of

       this Order for titling and recording.

                e.     Subsequent Liens. If, in the course of this Chapter 11 Case, and contrary

       to the provisions in Paragraphs 5 and 6 and the Fourth Cash Collateral Order, the Court

       grants liens or security interests to others pursuant to Code § 364(d) or any other

       provision of the Code (collectively, “Subsequent Liens”), which liens or security interests

       are senior or equal to the liens or security interests of First Capital in the Pre-Petition

       Collateral, the Post-Petition Existing Collateral and the Post-Petition Financing Collateral

       (collectively, the “Collateral”) then any proceeds of loans or extensions of credit secured

       by such Subsequent Liens shall be applied first to payment of the Post-Petition

       Indebtedness and then to the Pre-Petition Indebtedness as set forth in Paragraph 10 of this

       Order.

       9.       Carve-Out, Receivables Collection and 506(c) Surcharge.

                a.     Except as set forth in this paragraph, there will be no carve-outs with

       respect to the Proposed Post-Petition Financing. Upon the occurrence of an Event of

                                               15
Case 19-00730-5-JNC            Doc 618 Filed 12/26/19 Entered 12/26/19 17:32:04                        Page 33 of
                                                50



         Default or upon the expiration of the Term, the Trustee (or any successor trustee) shall

         diligently collect all accounts payments due and owing to the Debtor and/or bankruptcy

         estate including, without limitation, all accounts receivable, health care insurance

         receivables, and payments from CMS or other insurance or governmental entities

         (collectively, the “Receivables”). In light of such collection, First Capital agrees that the

         Superpriority Liens, Post-Petition Existing Liens, and the Pre-Petition Liens (collectively,

         the “First Capital Liens”) with respect to Receivables shall be subject and subordinate to

         the following carve-out (“Receivable Collection Carve-Out”) for the bankruptcy estate:

               First Capital                 Percentage of                    First Capital Share
               Indebtedness              Collection Carve-Out2
                ≥1,000,000                        15%                                 85%
             500,000-999,999                      25%                                 75%
                 ≤500,000                         50%                                 50%

         The cost of collection of the Accounts shall be borne by Trustee and the Debtor’s

         bankruptcy estate. First Capital’s share of the gross recoveries shall be remitted on the 5th

         day of each month for the previous month’s collections. With respect to the Debtor’s

         bankruptcy estate’s share, First Capital shall not assert a superpriority claim against such

         funds, but reserves all rights to receive its pro rata share as an unsecured claimant to the

         extent it is not paid in full with proceeds from the Collateral. This Receivable Collection

         Carve-Out supersedes the previous receivable collection carve-out in the Fourth Cash

         Collateral Order.

                  b.       506(c) Surcharge. In consideration of the Post-Petition Financing, and in

         view of the effect of such use, (i) the Collateral shall not be subject to any surcharge

         under 11 U.S.C. § 506(c) until such time as the Post-Petition Indebtedness is paid in full
 2
  For clarification purposes and by way of example, if the amount of Indebtedness is 1,000,000 and particular gross
 Account recovery equals $100,000, then First Capital would receive $85,000 from such recovery and the
 Bankruptcy Estate would receive $15,000. How the Bankruptcies Estate’s share of its gross recovery is allocated
 among the classes of creditors shall be subject to further order of the Court.

                                                     16
Case 19-00730-5-JNC        Doc 618 Filed 12/26/19 Entered 12/26/19 17:32:04             Page 34 of
                                            50



        and $1,250,000 has been paid with respect to the Pre-Petition Indebtedness; and (ii) the

        “equities of the case” exception in 11 U.S.C. § 552 shall not apply with respect to the

        Collateral. This 506(c) Surcharge Waiver supersedes the previous waiver set forth in the

        Fourth Cash Collateral Order.

                c.      No Contest Clause. Notwithstanding anything herein to the contrary, no

        portion of the Post-Petition Financing or the Receivable Collection Carve-Out shall be

        used or available to pay Professional Fees and Expenses incurred by any party in

        connection with the assertion or joinder in any claim, counterclaim, action, proceeding,

        application, motion, objection, defense or other contested matter or adversary proceeding

        seeking the entry of any order, judgment, or determination (i) challenging the amount,

        extent, validity, perfection, priority or enforceability of the First Capital Liens,

        superpriority claims, and the Indebtedness; (ii) invalidating, setting aside, avoiding,

        subordinating, or otherwise, affecting First Capital claims and interests in the Debtor’s

        case; (iii) preventing, hindering or delaying First Capital’s assertion or enforcement of

        the First Capital Liens or realization upon any Collateral; (iv) approving either (A) the

        sale or other disposition of any Collateral which is not permitted under the Loan

        Agreements, or (B) the incurrence of any indebtedness which is not permitted under the

        Loan Agreements or under the Budget, in each case, to the extent First Capital has not

        provided its express written consent; or (v) asserting any other claims or causes of action

        against First Capital.

        10.     Application of Payments. Proceeds or payments received by First Capital, or any

 advances or reserves contemplated herein, shall first be applied by First Capital to the payment

 of the Post-Petition Indebtedness and then to the payment of the Pre-Petition Indebtedness.

        11.     Term.    The agreement by First Capital to make any Post-Petition Financing

                                              17
Case 19-00730-5-JNC        Doc 618 Filed 12/26/19 Entered 12/26/19 17:32:04                Page 35 of
                                            50



 available to the Trustee under the Post-Petition Loan Agreements and to allow the continued use

 of Cash Collateral and the Collateral shall continue until and shall include January 31, 2020 or

 such earlier date as the Indebtedness is paid in full, unless (a) terminated prior to this date upon

 the occurrence of an Event Default under this Order or Termination Event under the Fourth

 Cash Collateral Order; or (b) otherwise pursuant to the terms of the Loan Agreements or this

 Order (the “Term”).

        12.     Events of Default. An Event of Default under this Order shall include any of the

 events identified on Exhibit A of this Order. The Fourth Cash Collateral Order is hereby

 modified in that an Event of Default under this Order shall also constitute a “Termination Event”

 under the Fourth Cash Collateral Order. The term “Default” herein means the occurrence of any

 event which except for the passage of time or the giving of notice or both would constitute an

 Event of Default (as defined in the Loan Agreements or in this Order).

        13.     Termination of Post-Petition Financing and Use of Cash Collateral. If a Default

 or an Event of Default as defined in the Post-Petition Loan Agreements or in this Order occurs,

 without notice to any party or any other action by First Capital, (i) any obligation of First Capital

 to lend money or to otherwise extend credit to the Trustee pursuant to this Order or the Post-

 Petition Loan Documents shall automatically terminate, and (ii) the Post-Petition Indebtedness

 shall be immediately due and payable. The Trustee’s right to the use of Cash Collateral shall be

 immediately suspended upon receipt of written notice to the Trustee (“Default Notice”) and the

 Trustee shall immediately cease making any disbursements pursuant to the Budget or otherwise,

 subject to further order of the Court after notice and a hearing. Further, this Order is without

 prejudice to First Capital seeking the early termination the Trustee’s continued use of Cash

 Collateral for cause, including lack of adequate protection or the Trustee opposing such early

 termination.

                                               18
Case 19-00730-5-JNC        Doc 618 Filed 12/26/19 Entered 12/26/19 17:32:04                Page 36 of
                                            50



        14.     Remedies Upon Default. Subject to any limitation imposed by the automatic stay,

 upon the occurrence of a Default or an Event of Default or expiration of the Term, First Capital

 may exercise any and all remedies under this Order, the Loan Documents, or any applicable law.

 Upon the occurrence of a Default or an Event of Default, First Capital shall be entitled to an

 immediate hearing, at the earliest convenience of the Court, on not less than 48 hours telephonic

 notice to the Trustee’s counsel and the Bankruptcy Administrator regarding the termination of

 the automatic stay imposed by Code § 362. First Capital’s failure to seek relief or otherwise its

 exercise its rights and remedies under this Order, the Loan Documents, or any applicable law

 shall not constitute a waiver of any of First Capital’s rights hereunder, thereunder, or otherwise.

        15.     Reimbursement of First Capital’s Costs and Fees. Upon proper application to the

 Court, and in consideration of other accommodations provided by First Capital, the Trustee,

 Debtor, and/or the bankruptcy estate, shall reimburse First Capital for all reasonable out of

 pocket filing and recording fees, reasonable professional fees, and costs and expenses incurred

 by First Capital: (a) in the preparation and implementation of this Order and the Post-Petition

 Financing; (b) in the representation of First Capital in this proceeding; and (c) as otherwise

 provided in the Loan Agreements; provided, however, the sole basis to object to such fees is that

 such fees are unreasonable under applicable law. Further, in submitting an application to the

 Court, First Capital may file redacted billing statements in order to preserve attorney client

 privilege (and provide unredacted billing statements to the Court and the Bankruptcy

 Administrator in camera); provided, however, no filing or submission by First Capital in support

 of its application for fees shall be considered a waiver of attorney client, work-product, or any

 other applicable privilege. First Capital’s fees and expenses in the negotiation and preparation of

 the Post-Petition Financing Documents shall be capped at $10,000.

        16.     Good Faith Protections. Having been found to be extending credit and making

                                               19
Case 19-00730-5-JNC        Doc 618 Filed 12/26/19 Entered 12/26/19 17:32:04              Page 37 of
                                            50



 loans in good faith, First Capital shall be entitled to the full protection of Code § 364(e) with

 respect to the Post-Petition Financing and the Superpriority Liens created or authorized by this

 Order in the event that this Order or any authorization contained herein is stayed, vacated,

 reversed or modified on appeal. Any stay, modification, reversal or vacation of this Order shall

 not affect the validity of any obligation of the Trustee, Debtor or the bankruptcy estate to First

 Capital incurred pursuant to this Order. Notwithstanding any such stay, modification, reversal or

 vacation, all financing made pursuant to this Order, all use of Cash Collateral and all other Post-

 Petition Financing incurred by the Trustee pursuant hereto or the Loan Agreements prior to the

 effective date of any such stay, modification, reversal or vacation, shall be governed in all

 respects by the provisions hereof and First Capital shall be entitled to all the rights, privileges

 and benefits of this Order, including without limitation, the Superpriority Lien, and Superpriority

 Claims granted herein.

        17.     Control Disclaimer.      The transactions contemplated by the Post-Petition

 Financing are not intended to provide First Capital with sufficient control over the Debtor so as

 to subject First Capital to any liability in connection with the management of the Hospital. By

 providing the Post-Petition Financing or taking any actions pursuant to this Order, First Capital

 shall not: (a) be deemed to be in control of the operations or liquidation of the Debtor; or (b) be

 deemed to be acting as an “employer”, “responsible person” or “owner or operator” with respect

 to the operation, management or liquidation of the Debtor.

        18.     Continuing Effect of Order. The provisions of this Order and any actions taken

 pursuant hereto shall survive entry of any order, including without limitation (a) confirming any

 plan of reorganization in any of these Chapter 11 Case (and the Post-Petition Financing shall not

 be discharged by the entry of any such order or pursuant to Code § 1141(d)(4)); (b) converting

 this Chapter 11 Case to a Chapter 7 case; or (c) dismissing this Chapter 11 Case, and the terms

                                              20
Case 19-00730-5-JNC           Doc 618 Filed 12/26/19 Entered 12/26/19 17:32:04            Page 38 of
                                               50



 and provisions of this Order as well as the Superpriority Claims and Superpriority Liens granted

 pursuant to this Order and Loan Agreements shall continue in full force and effect

 notwithstanding the entry of such order, and such Superpriority Claims and Superpriority Liens

 shall maintain their priority as provided by this Order until all Post-Petition Indebtedness is

 indefeasibly paid in full and discharged.

        19.     Stipulations, Releases and Waivers. Upon entry of a final order and to the extent

 not already binding under the Fourth Cash Collateral Order, the Trustee’s stipulations, releases

 and waivers contemplated in this Order shall be deemed binding upon the bankruptcy estate and

 all other parties including, without limitation, subsequent trustees; provided, however, the

 Trustee’s stipulations, releases and waivers are binding upon the Trustee and the Debtor (not the

 Debtor’s bankruptcy estate) immediately upon entry of this Order and are not subject to entry of

 a final order. For all purposes in this Chapter 11 Case and any subsequent Chapter 7 case and

 subject only to the other provisions set forth in this Order, the Indebtedness and the First Capital

 Liens on the Collateral shall be deemed legal, valid, binding, perfected, not subject to defense,

 counterclaim, offset of any kind, subordination and otherwise unavoidable. In no event shall First

 Capital be subject to the equitable doctrine of “marshaling” or any other similar doctrine with

 respect to any Collateral.

        20.     First Capital’s Rights Not Prejudiced and Waivers. Except as expressly provided

 herein, this Order shall be without prejudice to any and all rights, remedies, claims and causes of

 action which First Capital may have against the Trustee, Debtor, or any third parties, and without

 prejudice to the right of First Capital to seek relief from the automatic stay in effect pursuant to

 Code § 362, or any other relief in this Chapter 11 Case. In order to be effective any waiver by

 First Capital of the provisions of this Order or consent required under this Order must be in

 writing, which includes electronic mail.

                                               21
Case 19-00730-5-JNC        Doc 618 Filed 12/26/19 Entered 12/26/19 17:32:04                Page 39 of
                                            50



        21.     Authorization to Perform Additional Acts. The Trustee is authorized to perform

 all acts, and execute and comply with the terms of such other documents, instruments and

 agreements in addition to the Loan Agreements, as First Capital may reasonably require, as

 evidence of and for the protection of the Post-Petition Financing, or which otherwise may be

 deemed reasonably necessary by First Capital to effectuate the terms and conditions of this Order

 and the Loan Agreements.

        22.     Financial Reporting and Inspection of Collateral. First Capital shall have the right

 to examine all of Debtors’ books and records and the Collateral, including bank records relating

 to prepetition and post-petition time periods, upon three (3) business days advance notice, during

 normal business hours.

        23.     Successors and Assigns. The provisions of this Order shall be binding upon and

 inure to the benefit of First Capital, the Trustee, the Debtor, and their respective successors and

 assigns (including without limitation, any successor Chapter 11 or Chapter 7 trustee, examiner,

 or other fiduciary hereafter appointed for the Debtor or with respect to any of the Debtor’s

 property).

        24.     Applicability of Reverter. Nothing in this Order shall prejudice the rights,

 remedies and/or defenses of First Capital, the Trustee, or Washington County under North

 Carolina General Statute § 131E-1 or with respect to the alleged reversion of any property

 conveyed subject to a fee simple determinable interest.

        25.     Final Hearing and Response Deadline. The Final Hearing will be held on

 January __, 2020 at ________. The notice of entry of this Order shall state that any party in

 interest objecting to the Post-Petition Financing shall file written objections with the Clerk of the

 United States Bankruptcy Court for the Eastern District of North Carolina, by no later than 5:00

 p.m. (est) on January ___, 2020. Objections shall be served so that the same are received on or

                                               22
Case 19-00730-5-JNC       Doc 618 Filed 12/26/19 Entered 12/26/19 17:32:04             Page 40 of
                                           50



 before such date and time by: (a) counsel for the Trustee; (b) counsel for First Capital, and (c)

 the Bankruptcy Administrator.

                                        --End of Order--




 STIPULATED AND AGREED:


 WALDREP LLP

 /s/_Thomas W. Waldrep, Jr.____________
 Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
 101 S. Stratford Road, Suite 210, Winston-Salem, NC 27104
 Telephone: 336-717-1440
 Email: notice@waldrepllp.com
 Attorneys for the Trustee

 SPENCER FANE, LLP

 /s/ Eric L. Johnson___________
 Eric L. Johnson (MO State Bar No. 53131)
 1000 Walnut, Suite 1400, Kansas City, MO 64106
 Telephone: 816-292-8267
 Email: ejohnson@spencerfane.com
 Attorney for First Capital Corporation




                                             23
Case 19-00730-5-JNC      Doc 618 Filed 12/26/19 Entered 12/26/19 17:32:04                 Page 41 of
                                          50




                                EXHIBIT A – Events of Default

 1.    The failure of the Trustee or Debtor to comply with any provision of this Order.

 2.    The entry of an order authorizing, or there shall occur, a conversion or dismissal of this
       Chapter 11 case under 11 U.S.C. § 1112;

 3.    The closing of a sale of all or a substantial portion of the assets of the Debtor that does
       not provide for the indefeasible payment in full of the Indebtedness on the closing date of
       the sale;

 4.    Entry of an order granting, or there shall arise, a security interest, mortgage, lien, claim,
       charge, or encumbrance that is equal or senior to the First Capital Liens;

 5.    Entry of an order granting, or there shall arise, a claim that is equal or senior to the
       Superpriority Claim;

 6.    Any material provision of this Order for any reason ceases to be enforceable, valid, or
       binding upon the Trustee, Debtor, or any party so asserts in writing;

 7.    Any loss of accreditation or licensing that would materially impede or impair the
       Hospital’s ability to operate;

 8.    The sum of the Debtor’s cash plus Eligible Accounts (as defined in Exhibit D of the
       Fourth Cash Collateral Order) falls below $1,800,000.00;

 9.    The amount of Debtor’s Eligible Accounts (as defined in Exhibit D of the Fourth Cash
       Collateral Order) falls below $1,500,000.00;

 10.   The Centers for Medicare & Medicaid Services (“CMS”) suspends payments to the
       Debtor for two consecutive months or the Debtor loses its CMS accreditation;

 11.   The entry of an order staying, reversing, vacating, or otherwise modifying this Order
       without First Capital’s prior written consent;

 12.   Any post-petition material representation or material warranty by the Trustee that is
       incorrect or misleading in any material respect when made;

 13.   There shall occur a material adverse disruption or change in the operation of the Hospital
       other than: (a) with First Capital’s consent; or (b) pursuant to a plan of reorganization or
       liquidation in which the Indebtedness is indefeasibly repaid in full, on the effective date
       of such plan unless otherwise consented to by First Capital in its sole discretion;

 14.   The entry of any order granting any relief from the automatic stay so as to allow a third
       party to proceed against any material asset or assets of the Debtor, other than relating to
       assets subject to First Capital Liens which if granted will not materially or adversely
       affect current operations;


                                                24
Case 19-00730-5-JNC      Doc 618 Filed 12/26/19 Entered 12/26/19 17:32:04              Page 42 of
                                          50



 15.   The commencement of any actions arising under Code § 506(c) against First Capital or
       the commencement of other actions adverse to First Capital or its rights and remedies
       under this Order or any other Bankruptcy Court order;

 16.   The entry of an order confirming a plan of liquidation or reorganization in this Chapter
       11 Case unless such order provides for payment in full in cash of the Indebtedness on or
       before the effective date of the plan of reorganization (which must be no later than
       January 31, 2020) that is the subject of such order, unless otherwise consented to by First
       Capital in its sole discretion;

 17.   The failure to pay in full the Pre-Petition Indebtedness and Post-Petition Indebtedness by
       the last day of the Term;

 18.   The expenditures of the Debtor exceed the allowed variances as set forth in Paragraph
       16.b of the Fourth Cash Collateral Budget;

 19.   The cessation of day-to-day operations of the Hospital;

 20.   Any loss of accreditation or licensing of the Hospital that would materially impede or
       impair the Hospital’s ability to operate as a going concern;

 21.   Any material provision of this Order for any reason ceases to be enforceable, valid, or
       binding upon the bankruptcy estate or the Trustee, or any party so asserts in writing; and

 22.   An Event of Default or Default under the Loan Agreements (except those defaults under
       the Pre-Petition Loan Agreements that existed as of the Petition Date or arose on account
       of the Debtors’ bankruptcy filings);

 23.   An Event of Default or Default under the Previous Consent Orders/Stipulations (except
       those defaults under Previous Consent Orders/Stipulations that existed as of the entry of
       this Order); and

 24.   A Final Order that is agreed to by First Capital approving the Amended Motion and the
       continuation of the Post-Petition Financing shall not have been entered by January 15,
       2020.




                                            25
Case 19-00730-5-JNC   Doc 618 Filed 12/26/19 Entered 12/26/19 17:32:04   Page 43 of
                                       50



                                Exhibit B
                                 [The Term Sheet]




                                        16
Case 19-00730-5-JNC                 Doc 618 Filed 12/26/19 Entered 12/26/19 17:32:04                                      Page 44 of
                                                     50




       ERIC JOHNSON                                                                                               File No. 5008913.31
  DIRECT DIAL: 816-292-8267
 ejohnson@spencerfane.com



 December 26, 2019


 VIA E-MAIL

 Thomas W. Waldrep, Jr., Chapter 11 Trustee
 c/o Jennifer B. Lyday, Esq.
 Waldrep Law
 101 S. Stratford Rd., Suite 210
 Winston-Salem, NC 27104
 Email: jlyday@waldrepllp.com


 Re:     CAH Acquisition Company #1, LLC d/b/a Washington County Hospital (the “Debtor”) Post-
         Petition Financing Proposal (revised)

 Dear Mr. Waldrep:

         As you know, we represent First Capital Corporation (“First Capital”). This Preliminary Post-
 Petition Financing Proposal sets for the proposed terms of certain post-petition financing to be provided by
 First Capital to the Debtor and bankruptcy estate (the “Proposed Post-Petition Loan”). The purpose of
 the Proposed Post-Petition Loan is to finance certain payroll expenditures and other working capital needs,
 while the Trustee attempts to close the sale of substantially all of the Debtor’s assets.

          The parties hereto acknowledge that this Preliminary Post-Petition Financing Proposal does not
 contain all matters upon which an agreement must be reached in order for the Proposed Post-Petition Loan
 to be consummated. Further, among other conditions specified in this Preliminary Post-Petition Financing
 Proposal or otherwise agreed to by the parties, the obligations of the parties to consummate the Proposed
 Post-Petition Loan, are subject to, among other things, the negotiation and execution of mutually
 acceptable, definitive, written loan documents and the entry of an interim and final order in form and content
 acceptable to First Capital (the “Post-Petition Financing Order”) from the United States Bankruptcy Court
 for the Eastern District of North Carolina (the “Court”). Accordingly, this Preliminary Post-Petition
 Financing Proposal is intended solely as a basis for further discussion, and is not intended to be, and does
 not constitute, a legally binding agreement to loan money or otherwise; provided, however, that (i) the
 provisions set forth in paragraphs IV.A, IV.B, and IV.C below and this paragraph shall be binding upon the
 parties to this Preliminary Loan Proposal, and (ii) the provisions set forth in paragraphs IV.A, IV.B, and IV.C
 below and this paragraph shall survive the termination of this Preliminary Post-Petition Financing Proposal.

        This Preliminary Post-Petition Financing Proposal supersedes and replaces all prior negotiations
 and proposals including the proposal dated December 24, 2019, and it is the intention of the parties to
 proceed with the Proposed Post-Petition Loan, in a manner consistent with the terms outlined below.




       SPENCER FANE LLP | 1000 W ALNUT, SUITE 1400, KANSAS CITY, MO 64106-2140 | 816.474.8100 | FAX 816.474.3216 | spencerfane.com
Case 19-00730-5-JNC      Doc 618 Filed 12/26/19 Entered 12/26/19 17:32:04                    Page 45 of
                                          50




 December 26, 2019
 Page 2


 I.    General.

       A.     Borrower. The borrower would be the Debtor and its bankruptcy estate.

       B.     Loan Amount. The Proposed Post-Petition Loan will be in the form of a term loan with the
              maximum principal amount of $500,000.

       C.     Purpose of Loan. As described in the introductory paragraph.

       D.     Recognition of Pre-Petition Indebtedness. As recognized in the Court’s Fourth
              Stipulation and Consent Order (I) Authorizing Use of Cash Collateral and (II) Granting
              Adequate Protection (the “Cash Collateral Order”), as of the Petition Date, (i) the Debtor
              was liable to First Capital in excess of $1,198,910.39 in the aggregate principal amount
              (exclusive of interest and fees accrued and unpaid thereon and other costs, expenses and
              indemnities), and (ii) pursuant to the Loan Documents, the Debtor is liable to First Capital
              for accrued and unpaid interest in addition to all applicable fees, costs, and expenses to
              the extent allowed under the Loan Documents and applicable law, including, but not limited
              to attorneys’ fees and expenses (collectively, subsections (i) and (ii) of this paragraph are
              the “Pre-Petition Indebtedness”). Such claims will be further acknowledged by the Post-
              Petition Financing Order to be valid and not subject to avoidance, subordination, recovery,
              or re-characterization other than with respect to the calculation of interest and the
              reasonableness of attorney fees’ and expenses.

       E.     Maturity Date. The maturity date of the Proposed Post-Petition Loan would be January
              31, 2020 (the “Maturity Date”).

       F.     Interest Rate. The Post-Petition Indebtedness will accrue at the non-default interest rate
              of 12% per annum with a guaranteed minimum of 5-month Interest; provided, however, if
              Affinity Health Partners (“Affinity”) guarantees the principal amount of the Proposed Post-
              Petition Loan, then the non-default interest rate will be 10% per annum with a guaranteed
              minimum of 2-month interest. Whether Affinity guarantees or not, First Capital will receive
              points of 3% of the original principal amount upon exit. In the event of default, all unpaid
              amounts, including any points, shall be accelerated and a default rate of interest of 20%
              per annum will be applied.

       G.     Payment Terms. Principal, interest, unpaid points, and all fees on the Proposed Post-
              Petition Loan are due on the Maturity Date unless such amounts are accelerated pursuant
              to the terms of the loan documents or the Post-Petition Financing Order. Payments shall
              first be applied to the outstanding fees, then to accrued interest, and then to principal of the
              Proposed Post-Petition Loan. The Proposed Post-Petition Loan and the Pre-Petition
              Indebtedness will be indefeasibly paid directly out of the sale proceeds at closing of any
              sale of the Debtor’s assets and will be the first amounts to be paid out of the proceeds. No
              carve-outs, including the carve-outs set forth in the Cash Collateral Order, will be applicable
              to such payments.




                                                                                                WA 14053498.3
Case 19-00730-5-JNC      Doc 618 Filed 12/26/19 Entered 12/26/19 17:32:04                    Page 46 of
                                          50




 December 26, 2019
 Page 3


       H.     Collateral. The Proposed Post-Petition Loan shall be secured by a valid, enforceable, and
              properly perfected security interest/lien on all pre-petition and post-petition property of the
              Debtor and the Debtor’s bankruptcy estate of any nature whatsoever and wherever located,
              tangible or intangible, whether now or hereafter acquired, whether existing on the
              Bankruptcy Petition Date or thereafter acquired, including without limitation, any and all
              cash and Cash Collateral (as defined in 11 U.S.C. § 363) of the Debtor and any investment
              of such cash and Cash Collateral, any goods, inventory or equipment, any accounts
              receivable, any other right to payment whether arising before or after the Bankruptcy
              Petition Date, contracts, properties, plants, general intangibles, documents, instruments,
              interests in leaseholds, real properties, patents, copyrights, trademarks, trade names, other
              intellectual property, capital stock of subsidiaries and the proceeds, products, offspring or
              profits of each of the foregoing (the “Collateral”) which shall be, in accordance with section
              364(c)(2) and (d) of the Bankruptcy Code, granted superpriority status, with priority over
              any and all security interests, mortgages, liens, charges, claims, and encumbrances of any
              kind or nature whatsoever, whether heretofore or hereafter incurred, including, without
              limitation, reclamation claims pursuant to section 546(c)(1) of the Bankruptcy Code and/or
              applicable non-bankruptcy law (the “Superpriority Lien”). No other lien, security interests,
              mortgages, liens, charges, claims, and encumbrances shall be granted a priority that is
              senior to or pari passu with the Superpriority Lien with respect to the Collateral, while any
              portion of the Proposed Post-Petition Loan or any commitment under or relating to the
              proposed Post-Petition Loan documents remains outstanding. The Collateral shall not,
              however, include Chapter 5 causes of action.

       I.     Superpriority Administrative Claim. The Post-Petition Indebtedness will have priority
              over any and all administrative expenses of the kind specified in 11 U.S.C. §§ 503(b) or
              507(b), whether heretofore or hereafter incurred, including, without limitation, the kind
              specified in or ordered pursuant to sections 105, 326, 328, 503(b), 506(c), 507(a), 507(b),
              546(c), 726, 1113, or 1114 of the Bankruptcy Code, whether or not such expenses are
              secured by a security interest, lien, or mortgage (the “Superpriority Claim”). For the
              avoidance of doubt, the Superpriority Claim will have priority over First Capital’s super
              priority claim provided for in the Cash Collateral Order.

       J.     Releases. To the extent not already released, the Trustee, Debtor and the bankruptcy
              estate, shall release and forever discharge First Capital and its respective officers,
              directors, shareholders, representatives, agents, attorneys, advisors, employees, insurers,
              successors, assigns, affiliates and subsidiaries (collectively, the “Released Parties”), from
              any and all debts, liabilities, expenses, obligations, claims, counterclaims, charges, actions,
              damages, rights of action, and causes of action (including any Chapter 5 causes of action
              under the Code, any so called “Lender liability” claims or defenses), of whatever kind or
              nature, whether known or unknown, developed or undeveloped, anticipated or
              unanticipated, which arose on or prior to the date of the Order approving the Proposed
              Post-Petition Loan.

       K.     Good Faith Protections. First Capital will receive the protections set forth in 11 U.S.C. §
              364(e).



                                                                                               WA 14053498.3
Case 19-00730-5-JNC      Doc 618 Filed 12/26/19 Entered 12/26/19 17:32:04                   Page 47 of
                                          50




 December 26, 2019
 Page 4


       L.     Choice of Law. The Post-Petition Financing will be governed by federal law applicable to
              First Capital and, to the extent not preempted by federal law, the laws of the state of Kansas
              will govern without regard to its conflicts of law provisions.

       M.     Timing. Upon execution of the Loan Documents and entry of a Post-Petition Financing
              Order with the form and content agreed to by First Capital, First Capital is prepared to fund
              the entire $500,000.

 II.   Pre-Closing Requirements.

       A.     Post-Petition Financing Order. The Trustee shall seek the entry of the Post-Petition
              Financing Order by the Bankruptcy Court approving and authorizing the proposed Post-
              Petition Loan in form and content acceptable to First Capital and include, without limitation,
              the following terms:

              1.      The Releases described in section I.J

              2.      Recognition of the Pre-Petition Indebtedness as contemplated in section I.D.

              3.      Affirmance of the validity, extent, and priority of First Capital liens and waiver of
                      claims against First Capital and its related parties.

              4.      Approval of the proposed Post-Petition Loan Documents in all respects and a
                      finding that the same are valid and binding obligations of the Debtor and the
                      bankruptcy estate, enforceable in accordance with their terms and the Post-Petition
                      Financing Order.

              5.      The proposed Post-Petition Loan will have a senior lien on all unencumbered and
                      encumbered assets except for Chapter 5 causes of action as contemplated in
                      section I.H.

              6.      Indebtedness under the proposed Post-Petition Loan will receive super-priority
                      status as contemplated in section I.I.

              7.      The payment of First Capital’s legal fees with respect to the negotiation of the
                      Proposed Post-Petition Loan will be capped at $10,000. First Capital will be entitled
                      its reasonable attorneys’ fees and expenses with respect to enforcement and
                      collection of the Post-Petition Financing subject to seeking approval of such fees
                      and expenses by the Court.

              8.      Protection of First Capital against adjustment of debt repayment terms in any
                      subsequent order of the Court or in a Chapter 11 plan.

              9.      First Capital’s Pre-Petition Indebtedness will be subordinated to the Proposed Post-
                      Petition Loan. The Proposed Post-Petition Loan and the Pre-Petition Indebtedness,
                      other than attorneys’ fees and expenses, will be indefeasibly paid directly out of the

                                                                                               WA 14053498.3
Case 19-00730-5-JNC      Doc 618 Filed 12/26/19 Entered 12/26/19 17:32:04                   Page 48 of
                                          50




 December 26, 2019
 Page 5


                     sale proceeds at closing of any sale of the Debtor’s assets and will be the first
                     amounts to be paid out of the proceeds. In consultation with First Capital, the
                     Trustee will establish a reserve out of the sale proceeds for First Capitals legal fees,
                     which shall be paid upon approval of such fees by the Court. No carve-outs,
                     including the carve-outs set forth in the Cash Collateral Order, will be applicable to
                     such payments.

              10.    Except with respect to the collection of certain receivables as set forth in this
                     paragraph, there will be no carve-outs with respect to the Proposed Post-Petition
                     Financing. Additionally, there will be no surcharge rights until the Proposed Post-
                     Petition Financing is paid in full, and then modified as contemplated herein. To the
                     extent the sale of the Debtor’s assets does not close, the Post-Petition Financing
                     Order shall contain similar collection procedures and carve-out as set forth in
                     Paragraph 25 of the Cash Collateral Order with respect to the collection certain
                     receivables. With respect to the Pre-Petition Indebtedness, the general Carve-Out
                     and surcharge provisions in Paragraph 23 of the Cash Collateral Order will be
                     modified in that the carve-out and surcharge rights will not become applicable until
                     First Capital gets paid $1,250,000 against the Pre-Petition Indebtedness.

              11.    Subject to any limitation imposed by the automatic stay, upon the occurrence of a
                     default, First Capital may exercise any and all remedies under the Post-Petition
                     Financing Order, the Loan Documents, or any applicable law. Upon the occurrence
                     of a default or expiration of the term, First Capital shall be entitled to an immediate
                     hearing, at the earliest convenience of the Court, on not less than 48 hours
                     telephonic notice to the Trustee’s counsel and the Bankruptcy Administrator
                     regarding the termination of the automatic stay imposed by 11 U.S.C. § 362. First
                     Capital’s failure to seek relief or otherwise exercise its rights and remedies under
                     this Order, the Loan Documents, or any applicable law shall not constitute a waiver
                     of any of First Capital’s rights hereunder, thereunder, or otherwise.

              12.    The necessary findings to provide First Capital the protections set forth in 11 U.S.C.
                     § 364(e).

              13.    The Financing Order will contain provisions, agreeable to First Capital, reflecting
                     and resolving any potential differences or conflicts with the Cash Collateral Order
                     and use of Cash Collateral.

 III.   Closing Documentation

        A.    Post-Petition Loan Documents. The following documents concerning the Proposed Post-
              Petition Loan will be prepared by First Capital’s counsel, and the Trustee shall execute the
              same and or cause the same to be executed at the closing:

              1.     A promissory note (“Note”).




                                                                                               WA 14053498.3
Case 19-00730-5-JNC      Doc 618 Filed 12/26/19 Entered 12/26/19 17:32:04                  Page 49 of
                                          50




 December 26, 2019
 Page 6


              2.     Deeds of Trust, Mortgages, and other similar documents evidencing a security
                     interest and lien in real property, but only to the extent of Debtor’s ownership
                     interest in the same.

              3.     A security agreement and appropriate financing statements creating and
                     evidencing a security interest in all fixtures, equipment and personal property of the
                     Debtor.

              4.     Such other documents as First Capital may reasonably require to evidence and
                     secure the Proposed Post-Petition Loan.

              First Capital may designate which, if any, of the above-mentioned documents (“Post-
              Petition Loan Documents”) are to be placed of record, and the offices in which the same
              are to be recorded.

       B.     Other. The following documents are to be obtained by Borrower in form and substance
              acceptable to First Capital’s Counsel for delivery at closing:

              1.     Such other documents as Lender may reasonably require in connection with the
                     Proposed Post-Petition Loan.

 IV.   Other Terms And Conditions

       A.     Time is of the essence/Waiver. Time is of the essence hereof. Any waiver under this
              Preliminary Post-Petition Financing Proposal shall only be by written instrument, and any
              such waiver of a term or condition shall not be a waiver of any other term or condition.

       B.     NO ORAL AGREEMENTS. ORAL AGREEMENTS OR COMMITMENTS TO LOAN
              MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT OF A
              DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT
              ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED.
              TO   PROTECT   YOU    (BORROWER(S))  AND   US  (CREDITOR)     FROM
              MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS THAT WE MAY
              WE REACH COVERING SUCH MATTERS SHALL BE IN WRITING, AND ALL SUCH
              WRITINGS SHALL BE THE COMPLETE AND EXCLUSIVE STATEMENT OF THE
              AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING TO
              MODIFY IT.

       C.     NOT A COMMITMENT TO LOAN. AS MENTIONED PREVIOUSLY AND EXCEPT AS
              SPECIFICALLY PROVIDED HEREIN TO THE CONTRARY, THIS PRELIMINARY LOAN
              PROPOSAL IS INTENDED SOLELY AS A BASIS FOR FURTHER DISCUSSION, AND IS
              NOT INTENDED TO BE, AND DOES NOT CONSTITUTE, A LEGALLY BINDING
              AGREEMENT TO LOAN MONEY OR OTHERWISE.




                                                                                              WA 14053498.3
Case 19-00730-5-JNC         Doc 618 Filed 12/26/19 Entered 12/26/19 17:32:04               Page 50 of
                                             50




 December 26, 2019
 Page 7


         If the Trustee wishes to proceed under the terms outlined above, please have the Trustee sign two
 copies of this Preliminary Loan Proposal in the spaces provided below and returning one copy to us. This
 Preliminary Post-Petition Loan Proposal expires as of December 27, 2019 at 12:00 p.m. (EST).


 Sincerely,




 Eric Johnson
 Cc:     Dean Mann, First Capital (via e-mail)
         Jim Lanick, counsel for the Trustee (via e-mail)



 Accepted BY: Thomas Waldrep, Chapter 11 Trustee,
 not individual, but on behalf of the Debtor and the Debtor’s bankruptcy estate


 _________________________________________




                                                                                             WA 14053498.3
